SUMMARY ORDER Leslie Toussaint appeals from a judgment of the District Court (Karas, J.) granting summary judgment to NY Dialysis Services, Inc. (“NYDS”) on his race discrimination claim under 42 U.S.C. § 1981 and section 296 of the Executive Law of the State of New York. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm. On summary judgment, claims for race discrimination under section 296 and 42 U.S.C. § 1981 are analyzed under the familiar burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See Ruiz v. County of Rockland, 609 F.3d 486, 491 (2d Cir. 2010) (42 U.S.C. § 1981); Weinstock v. Columbia Univ., 224 F.3d 33, 42 n.1 (2d Cir. 2000) (section 296). Under that framework, once a plaintiff who lacks direct evidence of discrimination establishes a prima facie case, the burden of production shifts to the defendant to “offer a legitimate nondiscriminatory reason for the termination.” Ruiz, 609 F.3d at 491-92. If the defendant is able to do so, the plaintiff must show that the defendant’s proffered reason was a pretext for discrimination. Id. at 492. Toussaint first argues that the District Court erred in holding that because no reasonable jury could conclude that he was terminated “under circumstances giving rise to the inference of discrimination,” he failed to make a prima facie case of race discrimination. Id. “A plaintiff may raise such an inference by showing that the employer subjected him to disparate treatment, that is, treated him less favorably than a similarly situated employee outside his protected group.” Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000). Toussaint argues that NYDS treated him less favorably than Amanda Warbington, the “non-black technician who provoked his response.”1 Joint App’x 15. But even assuming arguendo that Tous-saint had established a prima facie case, he failed to demonstrate that NYDS’s proffered reason for his firing was pretextual. Toussaint argues that a reasonable jury could so conclude because NYDS incorrectly credited Warbington’s account of the September 13 incident, while rejecting Toussaint’s. But “we are decidedly not interested in the truth of the allegations against plaintiff. We are interested in what motivated the employer.” McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d 211, 216 (2d Cir. 2006) (quotation marks omitted). Toussaint failed to adduce any evidence that NYDS did not sincerely believe Warb-ington’s account or that otherwise would permit a reasonable factfinder to conclude that race was the real reason for Tous-saint’s termination. See Graham, 230 F.3d at 44. We have considered Toussaint’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED.  . Except for his contention that Warbington was treated more favorably, Toussaint offers no evidence, or even allegations, that he was discriminated against on the basis of race.